DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 was filed after the mailing date of the Final Rejection on October 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Gont on December 16, 2021.

The application has been amended as follows: 



an elongate catheter body; 
a cutter at a distal end of the catheter body configured to excise tissue from the body; and 
a nosecone attached to a distal end of the catheter body and configured to hold tissue excised from the cutter, wherein the nosecone includes a distal section, a proximal section, and a connection mechanism therebetween that is configured to allow the distal section to attach and detach from the proximal section during use, 
further wherein the distal section includes a plug configured to sit within an inner diameter of the proximal section when the proximal section is connected to the distal section; and wherein the plug is configured to be removed from the proximal section when the distal section is detached from the proximal section.
Claim 36: Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious an atherectomy catheter with a cutter and a nose cone on the distal end of the catheter for holding cut tissue where the nose cone has a distal section and a proximal section with a connection mechanism in between allowing the distal section to attach and detach from the proximal section during use where the distal section of the nose cone has a plug that sits within the inner diameter of the proximal section when the two sections are connected and where the plug is removed from the proximal section when the distal section is detached in combination with the other elements as claimed. Additionally, no other references, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olson (US PG Pub 2008/0065124) teaches an atherectomy catheter with a nose cone (201), a cutting blade (205) and a plug (203) which sits within the inner lumen on the nose cone. Olson does not teach the nosecone has a proximal section connected to a distal section where the distal section is detachable or where the plug is removable from the proximal section when the distal section is detached. Olson teaches the nosecone is pivotable with respect to the catheter and it would not be obvious to modify Olson to have a detachable distal segment of the nosecone.
Simpson (US Pat 4,781,186) teaches an atherectomy catheter with a nose cone (87) and a plug (cutter stopper 78) seated in the lumen. Simpson does not teach the nose cone has a detachable distal segment. Simpson teaches against a detachable distal segment stating: “A coil spring 85 disposed within collection chamber 74 is attached on its opposite ends to nose cone 87 and cutter stopper 78, to provide an additional bond therebetween.  This ensures that the nose cone 87 will not break loose while the device is in use.  Further, the coil spring 85 provides additional support to flexible collection chamber 74 and reduces kinking.  The coil spring 85 may be attached to nose cone 87 and . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771